                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

IN RE: MANAGED STORAGE                        : Chapter 7
INTERNATIONAL, INC., et al.,                  :
                                              : Case No. 09-10368 (MWF)
                  Debtors.                    :
___________________________________________:
JEOFFREY L. BURTCH, Chapter 7 Trustee,        :
                                              :
                  Appellant,                  :
           v.                                 : Civ. No. 19-802 (LPS)
                                              :
AVT TECHNOLOGIES, as successor-in-interest to :
AVNET, INC.,                                  :
                                              :
                  Appellee.                   :
______________________________________________________________________________

                                         MEMORANDUM

I.     INTRODUCTION

       Appellant Jeoffrey L. Burtch, Chapter 7 Trustee appointed in the above-captioned cases of

Managed Storage International, Inc. and certain related affiliates (“Debtors”), appeals the

Bankruptcy Court’s April 17, 2019 decision, In re Managed Storage International, Inc., 601 B.R.

261 (Bankr. D. Del. 2019) (B.D.I. 751, 752) 1 (“Decision”), finding on remand that the factors

enunciated in In re Martin, 91 F.3d 389, 393 (3d Cir. 1996), support approval, pursuant to Federal

Rule of Bankruptcy Procedure 9019, of a certain “Stipulation and Release” which, inter alia,

released creditor Avnet, Inc. (“Avnet”) from liability on avoidance actions. In addition to

Appellant’s opening brief (D.I. 11), the Court has considered the answering brief (D.I. 12) of

appellee AVT Technology Solutions, LLC (“AVT”), as successor-in-interest to, and formerly part



1
  The docket of the Chapter 7 cases, captioned In re Managed Storage International, Inc., No. 09-
10368 (MFW), is cited herein as “B.D.I. __.” On July 27, 2018, the parties submitted a Joint
Pretrial Memorandum to the Bankruptcy Court (B.D.I. 736), which contained a number of agreed
facts, and which is cited herein as “AF___”. On July 31, 2018, the Bankruptcy Court admitted into
evidence 128 Joint Trial Exhibits, which are cited herein as “JTE___.”
                                                  1
of, Avnet, as well as Appellant’s reply (D.I. 13). For the reasons set forth below, the Court will

affirm the Decision.

II.    BACKGROUND

       A.      The Stipulation, Adversary Proceeding, and 2012 Dismissal

       The Debtors filed petitions for relief under chapter 11 of Title 11 of the United States Code

on February 4, 2009 (the “Petition Date”). Managed Storage, 601 B.R. at 264. For years pre-

petition, Avnet had sold products to the Debtors on an unsecured basis. Id. By the end of October

2008, the Debtors had exceeded their credit limit with Avnet and entered into a purchase money

security interest (“PMSI”) on October 28, 2008. Id. Thereafter, the Debtors’ and Avnet’s business

dealings continued on an unsecured basis until around December 17, 2008, when Avnet began to

sell its products to the Debtors only on a secured basis pursuant to another PMSI. Id. As of the

Petition Date, Avnet asserted a secured claim of $1,322,473.60 and an unsecured claim of

$298,699.86. Id.

       On the Petition Date, the Debtors filed a motion to approve the sale of all their assets (the

“Sale Motion”) to Laurus Masterfund Ltd. (In Liquidation) (“Laurus”). (B.D.I. 15, 16) On March

24, 2009, Avnet filed an objection to the Sale Motion, seeking clarification of the treatment of

Avnet’s PMSI collateral. Managed Storage, 601 B.R. at 264. As a result, the Debtors, the

Committee of Unsecured Creditors, and Avnet entered into a stipulation on April 1, 2009 (the

“PMSI Stipulation”), which provided that “[t]he Debtors agree that they will maintain any and all

funds they receive from accounts receivable that are subject to the December PMSI in a segregated

account.” Id.; see also JTE 11. Despite the language contained in the PMSI Stipulation, the

Debtors did not segregate the funds related to Avnet’s collateral. Managed Storage, 601 B.R. at

264.



                                                  2
       Between October and December 2009, counsel for AVT, counsel for Debtors, Kathy Kagay,

Senior Director of Credit at AVT, and Anthony DiPaolo, former CFO of the Debtors, exchanged

communications regarding reconciling the amount owed to Avnet under the PMSI Stipulation,

which was agreed to be at least $1,270,814.47. (AF 56-65; JTE 17, 41, 46, 48, 61, 62, 127 at 73-

74), 128 at 53)

       In January and February 2010, counsel for Avnet, counsel for Debtors, and counsel for

Laurus exchanged communications in an attempt to resolve the PMSI dispute and have the Avnet

PMSI monies paid to Avnet. Avnet provided copies of the PMSI documentation, hearing

transcripts, relevant pleadings and email correspondence, and copies of the reconciliation of the

amounts due to Avnet to counsel for Laurus. (AF66) On January 26, 2010, counsel for Avnet

emailed counsel for Laurus and counsel for Debtor regarding Avnet’s valid PMSI. (AF67; JTE74)

Because both the Debtors and Laurus did not turn over Avnet’s PMSI collateral, on February 24,

2010, Avnet filed its Motion Of Secured Creditor Avnet, Inc., To Enforce Sale Order To Specifically

Exclude Avnet PMSI Collateral From Sale Assets And To Compel Laurus Master Fund, Ltd., Valens

Offshore SPV I, Ltd., Valens Offshore SPV II, Corp., Valens U.S. SPV I, LLC, And/Or Psource

Structured Debt Limited, To Turn Over Avnet Collateral (the “Avnet Motion to Compel”). (B.D.I.

371; AF69; JTE13; Managed Storage, 601 B.R. at 264)

       On April 13, 2010 at 6:51 a.m., Laurus’ counsel, via email informed all parties, including

Avnet’s counsel, Debtors’ counsel, Laurus representatives, and Committee counsel, that Laurus and

Avnet had agreed to settle the Avnet Motion to Compel and the dispute regarding the Avnet PMSI

collateral for $975,000 plus the parties’ exchange of general releases. (AF74; JTE111)

       Anthony DiPaolo, former CFO of the Debtors, stated that the terms of this settlement were

good based on “how big a discount Avnet was willing to take.” (JTE128 at 61) Thereafter, on

May 19, 2010, Avnet filed the Stipulation and Release, executed by the Debtors, Avnet, and Laurus,

                                                  3
which globally resolved the Avnet Motion to Compel, and the Bankruptcy Court subsequently

approved it. (B.D.I. 399) The Stipulation and Release provided that Laurus would pay Avnet

$975,000 and that Laurus and the Debtors would release Avnet from any and all claims in exchange

for Avnet releasing the Debtors and Laurus from any liability for claims relating to Avnet’s PMSI

collateral, with the exception of Avnet’s unsecured claim for $298,699.86 (materially discounted

from the agreed amount owed to Avnet of $1,270,814.4, and excluding any damages or penalties for

violating the PMSI Stipulation). (Id.; Managed Storage, 601 B.R. at 265)

       On November 3, 2010, the Court converted the Debtors’ cases to Chapter 7. See Managed

Storage, 601 B.R. at 265. Appellant subsequently filed a complaint against Avnet seeking to avoid

and recover $5,444,541.11 as an alleged preference pursuant to 11 U.S.C. § 547(b). Id. On

November 26, 2012, the Bankruptcy Court granted Avnet’s Motion to Dismiss and ruled that:

(1) the Stipulation was binding on Appellant; (2) the release covered preference claims under

Sections 547 and 550 of the Bankruptcy Code; and (3) there was nothing defective in the notice

pursuant to which the Bankruptcy Court issued its order approving the Stipulation and Release.

Burtch v. Avnet, 2012 WL 5921723 at *3-8 (Bankr. D. Del. Nov. 26, 2012), rev’d and remanded

sub nom. Burtch v. Avnet, Inc., 527 B.R. 150 (D. Del. 2015).

       B.      The Appeal and the 2015 Remand

       Appellant appealed the Bankruptcy Court’s dismissal of the adversary proceeding, arguing

that the Bankruptcy Court erred by (1) incorrectly finding that the Debtors received adequate

consideration for the general releases contained in the Stipulation and Release, (2) incorrectly

finding that Appellant is bound to the Stipulation and Release, as the Bankruptcy Court “ignored the

parties’ failure to move for Bankruptcy Court approval of a compromise or settlement ‘after notice

and a hearing’ as required under Federal Rule of Bankruptcy Procedure 9019(a),” and



                                                  4
(3) incorrectly finding that Avnet, Laurus, and the Debtors provided adequate notice to creditors

regarding the Stipulation and Release.

       On January 16, 2015, this Court issued its decision reversing and remanding the adversary

proceeding back to the Bankruptcy Court. Burtch v. Avnet, 527 B.R. 150 (D. Del. 2015). The

Court affirmed the Bankruptcy Court’s conclusions that (1) Appellant is bound by the terms of the

Stipulation, and (2) the release included preference actions under Sections 547 and 550 of the

Bankruptcy Code. Id. at 154. However, the Court remanded the matter back to the Bankruptcy

Court for the purpose of reviewing the issues of notice to the Committee (and creditors) and also to

“assess the Stipulation and Release by the standards of In re Martin.” Id. at 157. In its 2012

appellate filings before this Court, Appellant never raised an argument that counsel for Debtors was

without authority to enter into the Stipulation and Release and did not appeal this Court’s 2015

finding that Appellant was bound by the terms of the Stipulation and Release.

       C.      The 2019 Decision and Second Appeal

       On remand, the Bankruptcy Court held a hearing on March 18, 2015, and directed Avnet’s

counsel to serve a 9019 motion, seeking approval of the settlement embodied in the Stipulation and

Release, on all of the Debtors’ creditors in accordance with Bankruptcy Rule 9019 and the

Bankruptcy Court’s Local Rule 2002-1(b). (B.D.I. 674, 3/18/15 Hr’g Tr. at 34) No objection was

filed by any creditor as a result of that notice. Managed Storage, 601 B.R. at 265. Appellant alone

objected and, after discovery was conducted, the Bankruptcy Court held an evidentiary hearing on

July 31, 2018. (B.D.I. 741) The parties entered 128 joint trial exhibits into evidence and presented

argument on the Martin factors, including what the possible recovery would have been had the

Debtors pursued an avoidance action as opposed to entering into the Stipulation and Release.

Managed Storage, 601 B.R. at 265. The parties supported their arguments with deposition

testimony, payment histories, and other exhibits to demonstrate that their positions had evidentiary

                                                  5
support. On August 14, 2018, the parties submitted Proposed Findings of Fact and Conclusions of

Law. (B.D.I. 743, 744-1) On April 19, 2019, the Bankruptcy Court issued the Decision, approving

the Stipulation and finding that all four Martin Factors weighed in favor of Avnet. Managed

Storage, 601 B.R. at 261.

       On April 30, 2019, Appellant timely appealed the Decision. The appeal is fully briefed.

(D.I. 11, 12, 13) The Court did not hear oral argument because the facts and legal arguments are

adequately presented in the briefs and record, and the decisional process would not be significantly

aided by oral argument.

III.   JURISDICTION AND STANDARD OF REVIEW

       Pursuant to 28 U.S.C. § 158(a), district courts have mandatory jurisdiction to hear appeals

“from final judgments, orders and decrees” and discretionary jurisdiction over appeals “from other

interlocutory orders and decrees.” 28 U.S.C. § 158(a)(1), (3).

       Standard of Review. The Court reviews a settlement approved pursuant to Bankruptcy Rule

9019 for abuse of discretion. See In re Nutraquest, 434 F.3d 639, 644 (3d Cir. 2006); Martin, 91

F.3d at 393. “We examine [the Bankruptcy Court’s] findings for an abuse of discretion, at root a

deferential standard of review. We do not ‘disturb an exercise of discretion unless there is a definite

and firm conviction that the court . . . committed a clear error of judgment in the conclusion it

reached upon a weighing of the relevant factors.’” Nutraquest, 434 F.3d at 645 (quoting In re

Orthopedic Bone Screw Prods. Liab. Litig., 246 F.3d 315, 320 (3d Cir. 2001)). An abuse of

discretion “must rest on a clearly erroneous finding of fact, an errant conclusion of law or an

improper application of law to fact.” In re Diet Drugs, 778 F. App’x 111, 115 (3d Cir. 2019). A

court abuses its discretion where its decision is “arbitrary, fanciful or clearly unreasonable.”

Democratic National Committee v. Republican National Committee, 673 F.3d 192, 201 (3d Cir.

2012) (internal quotation marks omitted); see also Zacharias v. Foreman, 2015 WL 849048, at *1

                                                   6
(D. Del. Feb. 23, 2015). The test for an abuse of discretion is “not what this court would have done

under the same circumstances; that is not enough. The court must feel that only one order could

have been entered on the facts.” Diet Drugs, 778 F. App’x at 115.

       Standard for Approval of a Settlement Under Bankruptcy Rule 9019. This Court

remanded this case to the Bankruptcy Court with instructions regarding proper notice to parties in

interest and to assess the Stipulation and Release under the Martin factors. Burtch v. Avnet, 527

B.R. 150, 157 (D. Del. 2015). For purposes of evaluating the approval of a settlement under

Bankruptcy Rule 9019, the decision whether to approve a settlement is within the sound discretion

of the Court. In re Nortel Networks, Inc., 522 B.R. 491, 510 (Bankr. D. Del. 2014). Courts rely on

four factors in making this determination: “(1) the probability of success in litigation; (2) the likely

difficulties in collection; (3) the complexity of the litigation and the expense, inconvenience, and

delay involved; (4) and the paramount interest of the creditors.” Martin, 91 F.3d at 393.

       The Court need not be convinced that the settlement is the best possible compromise;

instead, the court need only conclude that the settlement falls within the reasonable range of

litigation possibilities somewhere above the lowest point in the range of reasonableness. Nortel,

522 B.R. at 510; see also In re Exide Tech., 303 B.R. 48, 68 (Bankr. D. Del. 2003) (explaining

Court is not tasked with deciding issues of law or fact in evaluating compromise under first factor

enumerated in Martin). Moreover, the Court need not conduct a mini-trial or a full evidentiary

hearing. In re Capmark Financial Group Inc., 438 B.R. 471, 515 (Bankr. D. Del. 2010). The Court

must only find that the settlement falls within the reasonable range of litigation possibilities. In re

Coram Healthcare Corp., 315 B.R. 321 (Bankr. D. Del. 2004).

       In addition to these criteria, courts have also scrutinized additional factors, such as: the

competency and experience of counsel who support the settlement; the relative benefits to be

received by individuals or groups within the class; the nature and breadth of releases to be obtained

                                                    7
by the parties to the settlement; and the extent to which settlement is the product of arm’s length

bargaining. See In re Spielfogel, 211 B.R. 133, 144 (Bankr. S.D.N.Y. 1997); In re 47-49 Charles

Street, Inc., 209 B.R. 618, 620 (S.D.N.Y. 1997); In re Dow Corning Corp., 198 B.R. 214, 223

(Bankr. E.D. Mich. 1996).

IV.    DISCUSSION

       Appellant has challenged the Decision with respect to the first and fourth Martin factors

(probability of success and paramount interests of creditors). As the Court find no abuse of

discretion in the Bankruptcy Court’s thorough evaluation of the Martin factors, the Decision will be

affirmed.

       A.      First Martin Factor – Probability of Success

       The Bankruptcy Court divided its analysis of the first Martin Factor into three issues, all of

which Appellant challenges: (1) that Avnet had a greater probability of success on its ordinary

course of business defense with respect to Appellant’s preference claim, Managed Storage, 601

B.R. at 268; (2) that Avnet would have succeeded in any contempt motion against the Debtors in the

main bankruptcy case, id. at 269; and (3) that counsel for Debtor had authority to enter into the

Stipulation, id. at 270. Appellant contends that all of the above findings of the Bankruptcy Court

were clearly erroneous – that is, Appellant contends that the Bankruptcy Court’s decision was

“arbitrary, fanciful or clearly unreasonable.” DNC, 673 F.3d at 201.

               1.      Ordinary Course Defense

       Appellant asserts that the Bankruptcy Court abused its discretion in concluding that the

ordinary course defense pursuant to § 547(c)(2)(A) applied to the Preference Claims. (D.I. 11 at 4).

Specifically, Appellant argues that the Bankruptcy Court failed to consider the entire historical

period of dealings between the Debtors and Avnet and misapplied the law as it pertains to the



                                                   8
changed terms between the parties immediately prior to and during the Preference Period. (D.I. 11

at 4, 11-22; D.I. 13 at 3-5, 10-13)

       Section 547(c)(2) of the Bankruptcy Code protects payments that do not result from unusual

or extraordinary debt collection practices. See In re Powerwave Technologies, Inc. 2017 WL

1373252, at *7 (Bankr. D. Del. 2017). In order to establish an ordinary course of business defense,

Avnet would have to demonstrate that the debt was incurred in the ordinary course of business or

financial affairs of the parties; and either the transfer was made in the ordinary course of business or

financial affairs of the parties or the transfer was made according to ordinary business terms. See

11 U.S.C. § 547(c)(2)(A)-(B). The test for ordinary course under § 547(c)(2)(A) requires a review

of the consistency of transactions between the creditor and the debtor before and during the

preference period. See Burtch v. Texstars, Inc., 2013 WL 5488476, *3 (Bankr. D. Del. 2013).

       As the Bankruptcy Court correctly noted, courts typically consider five factors in

determining whether payments made in the preference period are in the ordinary course of business.

Those factors are: (1) the length of time the parties engaged in the type of dealing at issue;

(2) whether the subject transfers were in an amount more than usually paid; (3) whether the

payments at issue were tendered in a manner different from previous payments; (4) whether there

appears to have been an unusual action by the creditor or debtor to collect on or pay a debt; and

(5) whether the creditor did anything to gain an advantage (such as gain additional security) in light

of the debtor’s deteriorating financial condition. See Managed Storage, 601 B.R. at 266 (citing In

re Hechinger Inv. Co. of Delaware, Inc., 489 F.3d 568, 578 (3d Cir. 2007)).

       Length of historical analysis. Appellant contended that payments in the preference period

beyond fourteen days (totaling $1,853,641.77) were outside the ordinary course of business.

Appellant further argued that the average payment more than doubled from 4.75 days in arrears pre-

preference to 13 days in arrears in the preference period, which also shows that the payments were

                                                   9
outside the ordinary course. Avnet compared the pre-preference period range of payments to the

range in the preference period and argued that transfers outside the ordinary course of business

totaled no more than $652,000.

       In evaluating the merits of AVT’s defense, the Bankruptcy Court applied the correct

standard and carefully considered the competing analyses. With respect to whether the transfers

were made in the ordinary course of business, courts generally compare the actual “payment after

invoice” range during the pre-preference period (the “Historical Period”) with the actual “payment

after invoice” range during the preference period and assess whether the payments in each period

were sufficiently similar. See In re American Home Mortgage Holdings, Inc., 476 B.R. 124, 138

(Bankr. D. Del. 2012) (comparing actual range of days outstanding on invoices paid during

Historical Period to actual days outstanding on invoices paid during preference period); In re

Archway Cookies, 435 B.R. 234, 243 (Bankr. D. Del. 2010) (same). As the Bankruptcy Court

noted, courts have concluded that a comparison of the ranges (the method Avnet used) is a useful

measure of whether payments fall within the ordinary course. Managed Storage, 601 B.R. at 267.

For example, in American Home Mortgage, the court found that payments made during the

Historical Period were received between 7 and 67 days after invoice and that payments made during

the preference period were received between 34 and 62 days, squarely within the historical range

and sufficient for the defendant to successfully assert an ordinary course of business defense. See

Am. Home Mortgage, 476 B.R. at 131. By comparison, as the Bankruptcy Court noted, courts have

been skeptical of using an average of payment terms (the method the Appellant used). See

Managed Storage, 601 B.R. at 267 (citing In re Glob. Tissue L.L.C., 106 F. App’x 99, 102 (3d Cir.




                                                 10
2004) (“The Trustee’s reliance on the average payment time, as is often the case with statistics, does

not portray the complete picture of [the Debtors’] payment history.”)) 2

       In connection with Avnet’s ordinary course defense, the parties jointly submitted a historical

analysis prepared by Avnet (“Avnet Ordinary Course Analysis”). (B.D.I. 741) The Avnet Ordinary

Course Analysis covered nine months of the parties’ business dealings. 3 The Bankruptcy Court

concluded that the range of dates that Avnet proposed (0-55 days) was “not broad” and that the

Appellant’s “average” calculation was only eight days longer that the pre-preference period, which

was not significant enough to render the payments as out of the ordinary. 4 See Managed Storage,

601 B.R. at 267-68.

       Contending that this conclusion amounted to an abuse of the Bankruptcy Court’s discretion,

Appellant argues that Avnet failed to present an adequate historical analysis. (D.I. 11 at 19)



2
  The Bankruptcy Court did note that courts will rely on a comparison of averages between the
preference and pre-preference periods when the range is so broad that it may skew the analysis by
impermissibly expanding the ordinary course of business. Id. (citing In re Quebecor World (USA)
Inc., 491 B.R. 379, 386-87 (Bankr. S.D.N.Y. 2013) (finding that average time of payment can often
be starting point and ending point of ordinary course analysis); In re Forklift LP Corp., 2006 WL
2042979, at *4 (D. Del. July 20, 2006) (relying on weighted average in historical period compared
to preference period)).
3
 In this case, it is undisputed that the preference period – that is, the 90-day period prior to the
Petition Date – is November 6, 2008 to February 4, 2009. (AF79)
4
 As AVT points out, courts do not require rigid similarity to prior dealings between the parties. See
In re Cherrydale Farms, Inc., 2001 WL 1820323, at *3 (Bankr. D. Del. Feb. 20, 2001) (citing J.P.
Fyfe, Inc. of Florida v. Bradco Supply Corp., 96 B.R. 474, 476-77 (D. N.J. 1998), aff’d, 891 F.2d 66
(3d Cir. 1989)). Rather, only “some consistency” is required. In re Schick, 234 B.R. 337, 348
(Bankr. S.D.N.Y. 1999); see also In re Lan-Yik Foods Corp., 185 B.R. 103, 111 (Bankr. E.D.N.Y.
1995) (inquiry into “ordinariness” suggests “some consistency” with other business transactions
between parties, rather than rigid similarity to past transactions); see also In re Conex Holdings,
LLC, 522 B.R. 480, 490 (Bankr. D. Del. 2014) (holding that 7-day change in average days to pay is
not sufficient to take preferential transfers outside ordinary course of business); Archway, 435 B.R.
at 244 (holding that 5-day difference in average days to pay is “not material”); In re Radnor
Holdings Corp., No. 06-10894 (PJW), 2009 WL 2004226, at * 5 (Bankr. D. Del. July 9, 2009)
(noting that “small deviations in payment timing may not be so significant as to defeat the
ordinariness of such payments”).
                                                    11
According to Appellant, the Bankruptcy Court used a range analysis based upon historical payment

history but “ignored” the fact that, despite the parties having a relationship dating back more than

three years, AVT only submitted nine months of historical data. (Id. at 4) Appellant argues that

cases in this District have generally required two years as a period sufficient to establish the

ordinary course of dealings between parties, adding that the Bankruptcy Court in this case “clear[ly]

err[ed]” by considering too short a period. (Id. at 4, 19; see also D.I. 13 at 12) AVT counters that

the Avnet Ordinary Course Analysis was jointly submitted as a trial exhibit without objection, and

that at no point during the July 31, 2018 hearing did Appellant argue that the duration of the Avnet

Ordinary Course Analysis was insufficient. (D.I. 12 at 23) Under these circumstances, AVT

argues, Appellant waived this ground to object to Avnet’s evidence or the Bankruptcy Court’s

consideration of it. Appellant responds that the issue was raised in his objection to the renewed

9019 motion and was therefore preserved for appeal. (D.I. 13 at 11)

       Appellant’s objection to the renewed 9019 motion, dated March 14, 2018, indicates that he

had requested (two years earlier) additional historical data from Avnet but did not receive it.

(B.D.I. 728 at 26 n.7 & Ex. 13) The parties’ Joint Pretrial Memorandum, dated July 27, 2018

(B.D.I. 736), provided the Bankruptcy Court with a detailed summary of the transfers made during

the preference period (id. at ¶ 80), the invoices issued by Avnet during the preference period (id. at

¶ 83), and also identified the Avnet Ordinary Course Analysis (id. at ¶ 85). The only indication of a

disagreement between the parties as to the historical data appears in paragraph 83, which states that

“The Parties do not agree as to the appropriate application of these invoices pursuant to Section

547(c)(4)[ 5] of the Bankruptcy Code” – in other words, the parties did not agree on Avnet’s new


5
 11 U.S.C. § 547(c)(4) (providing that trustee may not avoid a transfer “to or for the benefit of a
creditor, to the extent that, after such transfer, such creditor gave new value to or for the benefit of
the debtor” that was “not secured by an otherwise unavoidable security interest” and “ on account of
which new value the debtor did not make an otherwise unavoidable transfer to or for the benefit of
such creditor”).
                                                     12
value defense. The Joint Pretrial Memorandum states, “For the purpose of this Joint Pre-Trial

Memorandum, the Parties do not dispute the invoice and payment dates as set forth in the Avnet

Ordinary Course Analysis.” (Id. at ¶ 85) The Trustee’s own ordinary course analysis (id. at ¶¶ 139-

41) is populated by Avnet’s historical data and indicates no issue as to the historical length (see also

id. ¶¶ 139-48). It is undisputed that Appellant failed to raise this issue with the Bankruptcy Court at

the time of the July 31, 2018 evidentiary hearing. (See B.D.I. 741, 7/31/18 Hr’g Tr.)

        Under these circumstances, the Court concludes that while Appellants did not waive their

contention that the period examined by the Bankruptcy Court was too short simply by allowing the

Avnet Ordinary Court Analysis document to be admitted without objection, Appellants did waive

this argument by not fairly presenting it to the Bankruptcy Court. After allowing the Avnet

Ordinary Course Analysis to be admitted, Appellant did not raise any challenge or objection to the

length of that analysis. This was a waiver. See, e.g., Waldorf v. Shuta, 142 F.3d 601, 629 (3d Cir.

1998) (“[A] party who fails to object to errors at trial waives the right to complain about them

following trial.”); Fleck v. KDI Sylvan Pools, Inc., 981 F.2d 107, 116 (3d Cir. 1992) (“It is

axiomatic that a party who fails to object to errors or to raise issues at trial waives the right to

complain on appeal. This requirement is imposed so that courts have an opportunity to avoid errors,

thus obviating an appeal.”).

        Even were Appellant’s argument not waived, however, the Court finds ample evidence in

the record to support the Bankruptcy Court’s determination as to what was ordinary. The

Bankruptcy Court’s consideration of a payment range, rather than an average, is well-supported by

Third Circuit law, as noted above. See also Am. Home Mortgage, 476 B.R. at 138; In re: FBI Wind

Down, Inc., 581 B.R. 116, 141 (Bankr. D. Del. 2018). In evaluating the merits of AVT’s ordinary

course defense, the Bankruptcy Court was not required to conduct a mini-trial or a full evidentiary

hearing; it was merely required to canvas the issues and determine whether settlement of the

                                                    13
preference claim fell within the reasonable range of litigation possibilities, somewhere above the

lowest point in the range of reasonableness. There is sufficient evidence in the record to support the

Bankruptcy Court’s conclusion that AVT had a strong argument that the payment range of 0-55

days was ordinary.

       Change in credit terms. Appellant further contends that the Bankruptcy Court misapplied

the law as it pertains to the changed terms between the parties immediately prior to and during the

preference period. The Bankruptcy Court determined that the institution of the December PMSI,

when the Debtor was close to or exceeded its credit limit, was consistent with how Avnet

customarily treated the Debtors and its other customers. See Managed Storage, 601 B.R. at 268.

Appellant argues that Avnet’s treatment of other creditors is not applicable to the subjective defense

of 11 U.S.C. § 547(c)(2)(A). (D.I. 11 at 20) Appellant further argues that the imposition of a PMSI

on October 24, 2008, less than two weeks prior to the Preference Period, should not suffice to make

the December PMSI “ordinary.” (Id.)

       Courts have held that certain pressure tactics that existed consistently during both the

historical and preference period can make those tactics “ordinary.” See, e.g, Burtch v. Detroit

Forming, Inc., 435 B.R. 234, 245 (Bankr. D. Del. 2010) (communications threatening to withhold

shipments that occurred several months prior to preference period can make similar threats during

preference period “within the ordinary course”); In re Elrod Holdings Corp., 426 B.R. 106, 112

(Bankr. D. Del. 2010) (“Throughout its ten year relationship with the Debtors, Defendant

customarily called several times to collect unpaid invoices and threatened to withhold shipment.”).

Appellant argues, however, that “simply because pressure and a change of business terms have

occurred once before does not make such changes ordinary.” (D.I. 11 at 21) (citing Burtch v.

Prudential, 2013 WL 3778141, at *9 (Bankr. D. Del. 2013), aff’d 729 F. App’x 153 (3d Cir. 2018)

(“Such undue credit pressure, even if conducted twice in the parties’ three-year business

                                                 14
relationship, is a zealous creditor’s attempt to collect on a debt and does not constitute the ordinary

course of business.”))

       In determining whether payments made in the preference period are in the ordinary course

of business, no one factor is determinative. See Burtch v. Revchem Composites, Inc., 463 B.R. 302,

306 (Bankr. D. Del. 2010). Here, the Bankruptcy Court determined that the change in credit terms

from unsecured to secured did not defeat Avnet’s ordinary course of business defense where the

remaining Hechinger factors supported the defense. The Bankruptcy Court made it clear that it

considered the following in evaluating the Hechinger factors: that it was common for Avnet to use

purchase money security interests when customers reached their credit limit; that the Debtors

reached a $4 million credit limit in October 2008 (AF86-87); that the parties did business under a

purchase money security interest in October 2008 (JTE17); that later in December, when the

Debtors were close to their credit limit again, Avnet required a purchase money security interest

(id.; JTE125; AF89); that the Debtors and Avnet had a lengthy relationship (JTE 17, 125); that the

payments made by Debtors in the Preference Period were not in unusual amounts (JTE121); that the

Preference Period payments were not made in a manner materially different from historical

payments (id.); and that Avnet took no unusual actions to collect from the Debtors. See Managed

Storage, 601 B.R. at 268. The record evidence, as well as the Bankruptcy Court’s careful analysis,

support its conclusion as to Avnet’s likelihood of prevailing on its ordinary course of business

defense. There is no basis to find that the Bankruptcy Court’s conclusion in this regard was

“arbitrary, fanciful or clearly unreasonable,” DNC, 673 F.3d at 201, or presents a “clear error of

judgment in weighing factors,” Nutraquest, 434 F.3d at 645.

       In sum, the Court finds no abuse of discretion in the Bankruptcy Court’s determination that

Avnet had a high probability of success on its ordinary course of business defense with respect to

the Appellant’s preference claim.

                                                   15
               2.      Motion to Compel and Contempt

       The Bankruptcy Court concluded that Avnet “presented sufficient evidence to show that it

would have a high probability of success on a contempt action against the Debtors.” Managed

Storage, 601 B.R. at 269. Appellant’s challenge to the Bankruptcy Court’s conclusion is based on

his assertion that Debtors’ counsel did no work in negotiating the Stipulation. (D.I. 11 at 16-18)

Appellant argues that under the first Martin factor, a Debtor seeking to settle claims for or against

the estate must provide a basis for evaluating the strengths and weaknesses of the litigation.

According to Appellant, a debtor must have made a reasonable evaluation of the merits of litigation

and, here, the Debtors failed to “show[] that there was a process whereby the Debtors exercised any

judgment at all.” (Id. at 17) Appellant argues that the evidence submitted to the Bankruptcy Court

does not support any finding that the Debtors’ counsel undertook any serious evaluation of the

Stipulation or that the Debtors’ agreement to the Stipulation was an exercise of their business

judgment. (See id.)

       In fact, however, the record contains sufficient evidence to support the Bankruptcy Court’s

conclusion. The record reflects that Pachulski Stang Ziehl & Jones LLP (“PSZJ”) was retained by

the Debtors as counsel. (B.D.I. 101) Appellant never sought to challenge PSZJ’s retention. As

early as March 3, 2009, the Debtors’ attorneys were considering preference claims. (JTE 128 at 34)

On March 4, 2009, counsel for Debtors and counsel for Laurus traded email correspondence

regarding all potential preference liability in the case. (JTE 39) The parties entered into the PMSI

Stipulation, which covered “any and all funds” related to the PMSI collateral. (JTE 12) It is

undisputed that the Debtors failed to segregate funds as required and, in fact, transferred Avnet’s

collateral to Laurus. (AF 56-65; JTE 17, 41, 46, 48, 61, 62, 127 at 73-74, 128 at 53); Managed

Storage, 601 B.R. at 269. In reconciling the amount that was due to Avnet under the PMSI

Stipulation, the Debtors had concluded it was at least $1,270,814.47. See Managed Storage, 601

                                                  16
B.R. at 269. The record further shows that while counsel for Laurus was negotiating a settlement

with Avnet, counsel for Laurus was also in regular contact with counsel for Debtors about the status

of negotiations. (JTE 69, 75, 77, 79, 80, 82, 86, 87, 90, 109, 110) During those discussions,

counsel for Laurus and counsel for Debtors conceded that they could not control what Avnet would

do and that there could be “complications” – implying that they were considering possible contempt

and other claims. (JTE77) PSZJ billed time and was compensated for negotiating the Stipulation

and communicating with Debtors regarding the Stipulation. 6 Appellant never challenged PSZJ’s

compensation for post-sale services rendered as counsel to the Debtors. There is also evidence in

the record that PSZJ communicated with Anthony DiPaolo, former CFO of the Debtors, who agreed

that the terms of the settlement were good given “how big a discount Avnet was willing to take.”

(JTE128 at 61)

       Appellant has not demonstrated that PSZJ entered into the Stipulation on behalf of its

clients, the Debtors, without any consideration of the Stipulation’s terms. Instead, there is sufficient

evidence in the record to support the Bankruptcy Court’s findings that the Debtors entered into the

Stipulation and Release as an exercise of business judgment and that Avnet had a high probability




6
  JTE 21-22, 76-78. In the Seventh Monthly Fee Application for Compensation and
Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, As Counsel to the Debtors and
Debtors in Possession, for the Period From August 1, 2009 Through April 30, 2010 (B.D.I. 402)
(“PSZJ Seventh Fee Application”), PSZJ billed time to the estate for matters relating to the dispute
raised by Avnet in its Motion to Compel and the Settlement for the period of October 21, 2009
through April 14, 2010. (JTE22; see also id. at 20; AF76) The subsequent Eighth and then Final
applications for compensation show additional work performed by PSZJ in connection with Avnet’s
motion to compel, the settlement, and the Stipulation. (See, e.g., B.D.I. 422; AF77; JTE22; B.D.I.
423-10; AF78; JTE 21) Appellant argues that PSZJ’s time entries relating to the Stipulation amount
to only ten hours, do not include the terms “preference” or “contempt,” and are insufficient to
support a finding that the preference and contempt claims were analyzed. (D.I. 13 at 7-8) In fact,
each fee application is supported by a declaration or certification of counsel. The Court disagrees
with Appellant’s argument that there is no evidence to support a finding that Debtors’ counsel
analyzed these claims.
                                                  17
of succeeding in its claims against Debtors for violating the terms of the PMSI Stipulation. The

Court finds no abuse of discretion as to either conclusion.

               3.      Enforceability of the Stipulation

       Appellant argues that the Bankruptcy Court erred in finding that the Stipulation was

properly authorized. (D.I. 11 at 14-16) As an initial matter, both the Bankruptcy Court, on two

separate occasions, Burtch v. Avnet, 2012 WL 5921723 at *3-4; Managed Storage, 601 B.R. at 269-

70, and this Court, in the prior appeal, Burtch v. Avnet, 527 B.R. at 154, ruled that the Stipulation

was enforceable against Appellant. Appellant argues for the first time in this appeal that, despite

having its retention by Debtors approved by the Bankruptcy Court, PSZJ was acting ultra vires

when it was representing the Debtors in negotiating and entering into the Stipulation (and

presumably other post-sale matters).

       AVT counters that, not having raised the issue of authority and enforceability in the first

appeal, this argument has been waived. The law in the Third Circuit is that a party who fails to

raise an issue on appeal, waives that issue. See Baloga v. Pittston Area School District, 927 F.3d

742, 753 n.9 (3d Cir. 2019) (failure to contest finding of District Court waives any argument to the

contrary); Jones v. Hashagen, 512 F. App’x 179, 182 (3d Cir. 2013) (“[A]n appellant’s failure to

raise an issue on appeal generally constitutes waiver.”); Simmons v. City of Philadelphia, 947 F.2d

1042, 1065-66 (3d Cir. 1991).

       This Court specifically held that the Stipulation binds the Appellant. See Burtch v. Avnet,

527 B.R. at 154. In the first iteration of opposing Avnet’s motion to dismiss in the Bankruptcy

Court and in the first appeal in this Court, Appellant never raised the argument that PSZJ did not

have authority to enter into the settlement, thereby waiving that argument. Notably, after this Court

issued its ruling affirming that the Appellant was bound by the Stipulation, Burtch v. Avnet, 527

B.R. at 154, Appellant never took an appeal to the Third Circuit.

                                                  18
        According to Appellant, his enforceability argument is not waived because he only learned

of the “serious defects” associated with the Stipulation “through the litigation process and

discovery.” (D.I. 13 at 9-10) Presumably Appellant is referring to the litigation and discovery

which took place following remand. The Court is not persuaded by this argument. In essence,

Appellant is arguing that there was no one with authority to execute the Stipulation and Release on

behalf of the Debtors following the asset sale to Laurus, and that the Martin standards cannot be

satisfied “without direct evidence that the Debtors . . . approved the waiver of the preference claims

through a legitimate corporate process.” (D.I. 13 at 10) If it is in fact the case that, as a result of the

asset sale, there remained, as a matter of corporate law, no one with authority to approve the

settlement on the Debtors’ behalf, that fact was apparent from the record, including the sale

transaction documents filed by the Debtors and approved by the Bankruptcy Court. The only new

evidence Appellant can point to is DiPaolo’s deposition testimony that he does not believe he had

authority to approve the Stipulation. But, given that such testimony merits little weight in the

absence of the pertinent transactional and corporate documents – all of which have long been in the

record – the lack of any persuasive explanation for the belated timing of Appellant’s argument, and

the fact that this case was remanded only for particular purposes not including a new ultra vires

argument, the Court agrees with Avnet that this argument has been waived.

        Even assuming Appellant’s argument as to enforceability was not waived long ago, the

Bankruptcy Court properly determined that Debtors’ counsel had at least apparent authority to

execute the stipulation. Managed Storage, 601 B.R. at 270. As the Bankruptcy Court explained:

                [A]s is usual in these cases, the sale agreement explicitly states that
                “[s]o long as the Chapter 11 Cases are pending” the Sellers shall have
                access to the books, records, and former employees of the Debtors
                “for the purposes of continuing administration of the Chapter 11
                Cases.” DiPaolo was the CFO of the Debtors and the Debtors’
                representative in this bankruptcy case. The Sale Order did not end his
                authority, but extended it until completion of the administration of the
                chapter 11.
                                                    19
                Avnet presented evidence that the Debtors’ counsel and Mr. DiPaolo
                were involved in the bankruptcy administration after the sale closed.
                For example, Mr. DiPaolo and Debtors’ counsel communicated at
                length with Avnet after entry of the Sale Order regarding the
                reconciliation of Avnet’s PMSI proceeds . . . Avnet has presented
                credible evidence that Debtors’ counsel at least had implied authority
                to enter into the Stipulation on behalf of the Debtors.

Id. at 269-70 (citing B.D.I. 192-1 ¶ 8.10; JTE 68; Schwartz v. Chase, 2010 WL 2601608, at *5 (Del.

Ch. June 29, 2010) (implied authority “allows an agent to act based on the agent’s reasonable

interpretation of the principal’s manifestation in light of the principal’s objectives and other facts

known to the agent”).

        As the Bankruptcy Court points out, the record reflects that on May 11, 2010, just prior to

the Bankruptcy Court’s approval of the Stipulation and Release, DiPaolo emailed Debtors’ counsel,

stating that he did not wish to make any changes to the Stipulation. (JTE 116; B.D.I. 724-13)

Based on this and other post-sale communications cited by AVT, together with the language of the

sale agreement, the Court finds no error in the Bankruptcy Court’s determination that Avnet

presented credible evidence that Debtors’ counsel had at least implied authority to enter into the

Stipulation and Release on behalf of the Debtors and that this did not undermine Avnet’s likelihood

of success in the litigation.

        B.      Fourth Martin Factor – Paramount Interests of Creditors

        In assessing the Fourth Martin Factor – that the settlement was in the best interests of the

creditors – the Bankruptcy Court concluded that “[w]hen comparing what the Debtors faced at the

time of entering into the Stipulation with what the Debtors may have gained in protracted litigation,

the Court finds that the Debtors’ decision to enter into the Stipulation fell far above the lowest point

of reasonableness.” Managed Storage, 601 B.R. at 271. To contest this determination, Appellant

simply argues that the Bankruptcy Court’s consideration of Avnet’s claim under 11 U.S.C. § 502(h)

was clearly erroneous and its determination that Avnet would have had a large administrative or
                                                 20
superpriority claim was unsupported by the record. (D.I. 11 at 23) These issues do not undermine

the Bankruptcy Court’s determination.

       The Bankruptcy Court concluded that the settlement of the Avnet Motion to Compel

achieved finality and certainty for the Debtors’ estates with respect both to the Avnet Motion to

Compel and any preference action. Specifically, it saved the estate money undisputedly owed to

Avnet: over $1.3 million plus any penalties that could have been imposed by the Bankruptcy Court

for violation of its order (which was within its discretion). There is no dispute that this would be an

administrative claim. There is also no dispute that such litigation would have been contentious, so

the resolution saved the estates significant legal fees and costs, as Debtors were required under the

sale documents to pay their own legal fees as well as those of Laurus. Such litigation may have

resulted in an appeal, further driving up costs. The parties likely would have had to incur the

expense of retaining experts, given that an ordinary course of business defense was involved. The

Bankruptcy Court also properly considered the dilution effect of Avnet’s § 502(h) claim as one

factor, though it was not determinative of its analysis. See Managed Storage, 601 B.R. at 271.

       Appellant has provided no analysis, and the record contains no evidence, to disturb the

Bankruptcy Court’s conclusion that the settlement “fell far above the lowest point of

reasonableness.” The Bankruptcy Court’s conclusion was not an abuse of discretion.

V.     CONCLUSION

       As set forth above, the Bankruptcy Court did not abuse its discretion in concluding that the

first and fourth Martin factors weigh in favor of approving the Stipulation and Release.

Accordingly, the Court will affirm the Decision. An appropriate Order follows.




                                                       ________________________________
March 31, 2020                                         HONORABLE LEONARD P. STARK
Wilmington, Delaware                                   UNITED STATES DISTRICT JUDGE
                                                  21
